Case:19-11347-SDB Doc#:5 Filed:10/10/19 Entered:10/10/19 12:31:43 Page:1 of 4

IN THE UNITED STATES BANKRUPTCY COURT
FOR THE SOUTHERN DISTRICT OF GEORGIA

 
 

RTM lemme Cte Celt mere ein

Debtor 1 Ze CK (>A CLL

irst Name Middle Name “test Name“ =

 

[] Check if this is an amended plan.

Debtor 2
(Spouse, if filing) First Nama Middle Name Last Name

 

Case Number
(If known)

 

 

 

CHAPTER 13 PLAN AND MOTION
[Pursuant to Fed. R, Bankr, P. 3015.1, the Southern District of Georgia General Order 2017-3 adopts this form in lieu of the Official Form 113).

I. Notices. Debtor(s) must check one box on each line to state whether or not the plan includes each of the following
items. If an item is checked as not being contained in the plan or if neither or both boxes are checked, the provision

will be ineffective if set out in the plan.

(a) This plan: C contains nonstandard provisions, See paragraph 15 below.
does not contain nonstandard provisions. —_

(b) This plan: C values the claim(s) that secures collateral. See paragraph 4(f) below.
O does not value claim(s) that secures collateral.

ad Ol 190 6102

5 4

(c) This plan: OC seeks to avoid a lien or security interest. See paragraph 8 below. ae

C does not seek to avoid a lien or security interest. ~ ea im

2s Plan Payments. 2 = ©
(a) The Debtor(s) shall pay to the Chapter 13 Trustee (the “Trustee”) the sum of $ o O00: UD for the applicable
commitment period of: — =

(If applicable include the following: These plan

 

0 months; or .
payments will change to $ monthly on
tfarinimum of 36 months. See 11 U.S.C. § 1325(b)(4). ,20___..)

(b) The payments under paragraph 2(a) shall be paid:

© Pursuant to a Notice to Commence Wage Withholding, the Debtor(s) request(s) that the Trustee serve such Notice(s)
upon the Debtor’s(s’) employer(s) as soon as practicable after the filing of this plan. Such Notice(s) shall direct the
Debtor’s(s’) employer(s) to withhold and remit to the Trustee a dollar amount that corresponds to the following

percentages of the monthly _plan payment:
O Debtor 1 ) % (Debtor 2 %

C Direct to the Trustee for the following reason(s):
(© The Debtor(s) receive(s) income solely from self-employment, Social Security, government assistance,

or retirement.
CO The Debtor(s) assert(s) that wage withholding is not feasible for the following reason(s):

 

(c) Additional Payments of $ (estimated amount) will be made on (anticipated date)
from (source, including income tax refunds).

GASB — Form 113 [Rev. 12/1/17] Page 1o0f4
Case:19-11347-SDB Doc#:5 Filed:10/10/19 Entered:10/10/19 12:31:43 Page:2 of 4

3. ‘Long-Term Debt Payments.

(a) Maintenance of Current Installment Payments. The Debtor(s) will make monthly payments in the manner specified as
follows on the following long-term debts pursuant to 11 U.S.C. § 1322(6)(5). These postpetition payments will be
disbursed by either the Trustee or directly by the Debtor(s), as specified below. Postpetition payments are to be applied to
postpetition amounts owed for principal, interest, authorized postpetition late charges and escrow, if applicable. Conduit
payments that are to be made by the Trustee which become due after the filing of the petition but before the month of the
first payment designated here will be added to the prepetition arrearage claim.

PAYMENTS TOBE MONTH OF FIRST

PRINCIPAL MADE BY POSTPETITION INITIAL
RESIDENCE (TRUSTEE OR PAYMENT TO MONTHLY
CREDITOR (Ym) DEBTOR(S)) CREDITOR PAYMENT.

 
  

 
 

(b) Cure of Arrearage on Longfferm Debt. Pursuant to 11 U.S.C. § 1322(b)(5), prepetition arrearage claims will be paid
in full through disbursements by the Trustee, with interest (if any) at the rate stated below. Prepetition arrearage
payments are to be applied to prepetition amounts owed as evidenced by the allowed claim.

DESCRIPTION OF. PRINCIPAL - ESTIMATED AMOUNT INTEREST RATE ON
CREDITOR COLLATERAL RESIDENCE (Y/N) OF ARREARAGE RREARAGE (if applic:

4, Treatment of Claims. From the payme

received, the Trustee shall make disbursements as follows unless designated
otherwise: .

(a) Trustee’s Fees. The Trustee percentage fee as set by the United States Trustee.
(b) Attorney’s Fees. Attorney's fees allowed pursuant to 11 U.S.C. § 507(a)(2) of $ O .

(c) Priority Claims. Other 11 U.S.C. § 507 claims, unless provided for otherwise in the plan will be paid in full over the life
of the plan as funds become available in the order specified by law.

(d) Fully Secured Allowed Claims. A that are fully secured shall be paid through the plan as set forth below.
ESTIMATED CLAIM INTEREST RATE MONTHLY PAYMENT

  

CREDITOR

(e) Secured Claims Excluded from 11 U.S,C. § 506 (those claims subject to the hanging paragraph of 11 U.S.C. §
1325(a)). The claims listed below were either: (1) incurred within 910 days before the petition date and secured by a
purchase money sécurity interest in a motor vehicle acquired for the personal use of the Debtor(s), or (2) incurred within 1
year of the petiti in date and secured by 4 purchase money security interest in any other thing of value. These claims will

be paid in full i e stated below:

CREDITOR ESTIMATED CLAIM INTERESTRATE MONTHLY PAYMENT

   

   

(f) Valuation of Secured Claims to Which 11 U.S.C. § 506 is Applicable. The Debtor(s) move(s) to value the claims
partially secured by collaterql pursuant to 11 U.S.C. § 506 and provide payment in satisfaction of those claims as set forth
below. The unsecured portign of any bifurcated claims set forth below will be paid pursuant to paragraph 4(h) below. The
plan shall be served on all affected creditors in compliance with Fed. R. Bankr. P, 3012(b), and the Debtor(s) shall attach a
certificate of service.

GASB — Form 113 [Rev. 12/1/17] ves Page 2 of 4
Case:19-11347-SDB Doc#:5 Filed:10/10/19 Entered:10/10/19 12:31:43 Page:3 of 4

‘ VALUATION OF
CREDITOR DESCRIPTION OF COLLATERAL SECURED CLAIM INTERESTRATE MONTHLY PAYMENT

(g) Special Treatment of Unsecured Claims. The following unsecured allowed claims are classified to be paid at 100%
O withinterestat % per annum or O without interest:

 

(h) General Unsecured Claims. Allowed general unsecured claims, including the yngecyred portion of any bifurcated claims
provid in paragraph 4(f) or paragraph 9 of this plan, will be paid a _ WY 7 % dividend or a pro rata share of
$ whichever is greater.

5. Executory Contracts.

ents or Rejection of Executory Contract(s) and/or Unexpired Lease(s).

   
   

(a) Maintenance of Current Installment Pay j
, OQ)

RVICES ASSUMED/ MONTHLY DISBURSED BY TRUSTEE

REDITOR REJECTED PAYMENT OR PEBTOR(S)

(b) Treatment of Arrearages. Prepetition atrearage claims will be paid in full through disbursements by the Trustee.

 

CRE! R TI RREARAGE
6. Adequate Protection Payments.. The Debtor(s) will make pre-confirmation lease and adequate protection payments
pursuant to 11 U.S.C. § 1326(a)(1) opFallowed claims of the following creditors: O Direct to the Creditor; or O To the
Trustee. ‘ .
CREDITOR 4 ADE TE PROTECTION OR LEASE PAYMENT AMO

7, Domestic Support Obligations. The Debtor(s) will pay all postpetition domestic support obligations direct to the holder of
such claim identified here. See 1] U.S.C. § 101(14A). The Trustee will provide the statutory notice of 11 U.S.C. § 1302(d) to
the following claimant(s):

Cc

8. Lien Avoidance, Pursuant to 11 U.S.C. § 522(f), the Debtor(s) move(s) to avoid the lien(s) or security interest(s) of the
following creditor(s), upon confirmation but subject to 11 U.S.C. § 349, with respect to the property described below. The plan
shall be served on all affected creditor(s) in compliance with Fed. R. Bankr. P. 4003(d), and the Debtor(s) shall attach a

certificate of service.
CREDITOR NN "LIEN IDENTIFICATION (if known) PROPERTY

GASB — Form 113 [Rev. 12/1/17] Page 3 of 4
10.

11.

12,

13.

14.

15,

Case:19-11347-SDB Doc#:5 Filed:10/10/19 Entered:10/10/19 12:31:43 Page:4 of 4

Surrender of Collateral, The following collateral is surrendered to the creditor to satisfy the secured claim to the extent
shown below upon confirmation of the plan. The Debtor(s) request(s) that upon confirmation of this plan the stay under 11
U.S.C. § 362(a) be terminated as to the collateral only and that the stay under 11 U.S.C. § 1301 be terminated in all respects.
Any allowed deficiency balance resulting from a creditor’s disposition of the collateral will be treated as an unsecured claim in
paragraph 4(h) of this plan if the creditor amends its previously-filed, timely claim within 180 days from entry of the order
confirming this plan or by such additional time as the creditor may be granted upon motion filed within that 180-day period.

CREDITOR DESCRIPTION OF COLLATERAL AMOUNT OF CLAIM SATISFIED

Retention of Liens. Holders of allowed secured claims shall retain the liens securing said claims to the full extent provided by
11 U.S.C § 1325(a)(5).

Amounts of Claims and Claim Objections. The amount, and secured or unsecured status, of claims disclosed in this plan are
based upon the best estimate and belief of the Debtor(s). An allowed proof of claim will supersede those estimated claims. In
accordance with the Bankruptcy Code and Federal Rules of Bankruptcy Procedure, objections to claims may be filed before or
after confirmation.

Payment Increases. The Debtor(s) will increase payments in the amount necessary to fund allowed claims as this plan
proposes, after notice from the Trustee and a hearing if necessary, unless a plan modification is approved.

Federal Rule of Bankruptcy Procedure 3002.1. The Trustee shall not pay any fees, expenses, or charges disclosed by a
creditor pursuant to Fed. R. Bankr. P. 3002.1(c) unless the Debtor’s(s’) plan is modified after the filing of the notice to provide
for payment of such fees, expenses, or charges.

Service of Plan. Pursuant to Fed. R. Bankr. P. 3015(d) and General Order 2017-3, the Debtor(s) shall serve the Chapter 13
plan on the Trustee and all creditors when the plan is filed with the court, and file a certificate of service accordingly. If the
Debtor(s) seek(s) to limit the amount of a secured claim based on valuation of collateral (paragraph 4(f) above), seek(s) to
avoid a security interest or lien (paragraph 8 above), or seek(s) to initiate a contested matter, the Debtor(s) must serve the plan
on the affected creditors pursuant to Fed, R. Bankr. P. 7004. See Fed. R. Bankr. P. 3012(b), 4003(d), and 9014.

Nonstandard Provisions. Under Fed. R. Bankr. P. 3015(c), nonstandard provisions must-be set forth below. A nonstandard
provision is a provision not otherwise in this local plan form or deviating from it. Nonstandard provisions set out elsewhere in

this plan are void.

 

By signing below, I certify the foregoing plan contains no nonstandard p ions other than those set out in paragraph 15.
Dated: Zi { rr [iy a ~

DebtorT

 

Debtor 2

 

Attorney for the Debtor(s)

GASB — Form 113 [Rev. 12/1/17] Page 4 of 4
